19-08243-rdd   Doc 25-2 Filed 05/30/19 Entered 05/30/19 22:52:52   Pleading
                  Declaration of Yehuda Salamon Pg 1 of 6
19-08243-rdd   Doc 25-2 Filed 05/30/19 Entered 05/30/19 22:52:52   Pleading
                  Declaration of Yehuda Salamon Pg 2 of 6
19-08243-rdd   Doc 25-2 Filed 05/30/19 Entered 05/30/19 22:52:52   Pleading
                  Declaration of Yehuda Salamon Pg 3 of 6
19-08243-rdd   Doc 25-2 Filed 05/30/19 Entered 05/30/19 22:52:52   Pleading
                  Declaration of Yehuda Salamon Pg 4 of 6
19-08243-rdd   Doc 25-2 Filed 05/30/19 Entered 05/30/19 22:52:52   Pleading
                  Declaration of Yehuda Salamon Pg 5 of 6
19-08243-rdd   Doc 25-2 Filed 05/30/19 Entered 05/30/19 22:52:52   Pleading
                  Declaration of Yehuda Salamon Pg 6 of 6
